Title: To Thomas Jefferson from Levi Lincoln, 24 July 1802
From: Lincoln, Levi
To: Jefferson, Thomas


          
            Sir
            Worcester July 24—1802—
          
          I met my family in health, after a journey of dispatch, and of course, some fatigue. At Hartford, the only place in which I made any stop, The republicans appeared to be very firm, spirited, & full of confidence—They say, the opposition is incensed, strugling, and yielding. That, in may, there was a convocation of the Clergy in that place, at which Mr Morse was present, and that the sunday, next after there were guarded and qualified prayers, for the President & the Genl. Govt., in all their churches. It is a strange religion, which makes an act of piety to God, depend on the vote of man—and religious supplications, & social expressions of Gratitude to Heaven, in which all are supposed to join, be regulated by the pride, or the interest of political priests. The change is undoubtedly from policey, not from a conviction of error, or a cordial reformation.
          In, Worcester, and its neighbourhood, I met a spirit some what moderated, or perhaps, only retired or suspended, but which had raged through the winter & Spring with unexampled fury; From the public papers, or private letters, I had formed no idea of the degree of madness and folly to which individuals had indulged themselves—They were constantly receiving letters from Washington, or pretending they were, making the most alarming communications & confirming the most groundless reports. And I am told the federal members, on their return, countenanced, or confirmed these reports generally—The endeavour to convince the people, that they are ruined, unless they can arrest the progress of the present order of things, is unceasing—no meanness is too little, or wickedness too great, for the purpose. Such has been their impudence, their violence, and their abuse, in public, & private; in their printed invectives, and personal denunciations, as to intimidate, & place the republicans, in some degree, in a state of abeyance from duty. Truth has been every where, in this Government, either overwhelmed by falshood & the grossest misrepresentations, or considerably checked, in her progress—Our friends complain very much, of having been neglected and abandoned to the effects of the impositions practiced by the federalist at the seat of Govt. during the last Session of Congress—I think myself, had the republican members there been, as assiduous in communicating truth, as their enemies were, falshoods, it would have produced more spirit & exertions with their constitutents; and that our elections would have been different—For altho few, if any were gained to the federal side, by the torrents of slander & misrepresentations which run thro the country previous to the elections, many were perplexed, brought to hesitate & rendered inactive—
          As yet, I have had but little opportunity of seeing the temper of people myself, or of hearing from the various posts of this Govt—Old South called on me, he is of the opinion, that things will yet get right in Boston—that its error was the mere effect of fraud, & force—Eustis is more diffident. Mr Dallas, who has just left me, on his way from thence, to Philadelphia, heard various opinions on the subject—John Quincy Adams is made the most prominent character for federal promotion. They even borrow popularity from his father, as little as he may have to spare, to bestow it on the son—
          
          The appointment, of Commissioners, gives general satisfaction to the republicans—Their enemies, a gogg’d by selecting Otis & Dawes—It is of the last importance that one general, firm, and spirited effort, be made to inform the public mind, & to remove the false impressions, which have been made—Falshood & violence is still the system, of the leaders of the opposition, they will lose their followers, the moment they can be made to understand the principles & the measures of the past & the present Administration. They now oppose, to avoid, the consequences, naturally resulting from the old order of things, & to secure the very objects which will be, the effects of the new measures. They are republicans, in their sentiments, & habits—They reason right on their principles; were these corrected, they would act right—The misfortune is, they have had impressed on them errors of fact—Detect these, and all will be well—There is a probability of persuading Bangs, to run agt. Hastings, he will be more likely to succeed, than any other man in the district—He is in trouble on account, of some groundless reports he has been spreading—I beleive he will not be able to extricate himself—
          I have the honor to be most respectfully your obt Sert
          
            Levi Lincoln
          
        